UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MILENA MARIA SANTANA CHALAS,
 individually and on behalf of other
 similarly situated,

                                Plaintiff,                              ORDER

                    -against-                                       19 Civ. 7406 (PGG)
 LOS CASTILLOS MINI MARKET
 CORP. (D/B/A LOS CASTILLO MINI
 MARKET & DELI CORP), ROMAN
 SANCHEZ, ANDRES CASTILLO,
 CARLOS CASTILLO, and JUAN
 OSORIO,

                                Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               Plaintiffs initiated this action on August 8, 2019. (See Cmplt. (Dkt. No. 1))

Plaintiffs served Defendant Los Castillos Mini Market Corp. on August 12, 2019 (Dkt. No. 14),

and Defendants Andres Castillo, Carlos Castillo, Juan Osorio, and Roman Sanchez on August

15, 2019. (Dkt. Nos. 15-18) Defendants have not entered an appearance in the case. It is hereby

ORDERED that Plaintiff move for default judgment by December 6, 2019. If Plaintiff fails to

do so, this Court will dismiss the case for failure to prosecute.

Dated: New York, New York
       November 8, 2019

                                               SO ORDERED.


                                               _________________________________
                                               Paul G. Gardephe
                                               United States District Judge
